Citation Nr: 0902561	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO. 05-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1984 to December 
1984, from December 1985 to November 2000 and from April 2003 
to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The record reflects that were technical issues at the 
veteran's January 2008 Board videoconference hearing which 
prevented the hearing from being held. The veteran was 
provided the opportunity to schedule another Board hearing, 
but by way of correspondence dated in January 2008, the 
veteran's representative informed the Board that the veteran 
did not wish to schedule another hearing and requested that 
the Board adjudicated the appeal without a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111. Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 C.F.R. § 3.304.

A January 2005 VA examination report shows that the veteran 
has a current diagnosis of bilateral pes planus (flat feet). 
Additionally, the veteran's July 1984 enlistment examination 
report shows that flat feet were noted upon clinical 
examination at entrance into service and there is evidence of 
in-service treatment for pes planus. Because flat feet were 
clinically noted upon entry into service, the Board finds 
that the presumption of soundness does not attach in this 
case. The Board must now determine whether the veteran's pre-
existing flat feet disability was aggravated during active 
duty service.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Moreover, temporary flare-ups during service of the symptoms 
of a disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability. See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In this instant case, there is no medical evidence of record 
which addresses the salient issue of whether the veteran's 
current flat feet disability was aggravated during active 
duty service. Thus, the Board finds that a remand is required 
to obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the 
veteran for the appropriate examination 
by a physician. The purpose of the 
examination is to determine whether the 
veteran's current pes planus disability 
was aggravated during active service. The 
claims folder, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

The examiner set forth an opinion as to 
whether the veteran's pes planus/flat 
foot disability that pre-existed service 
was aggravated during service, beyond 
that of the natural progression of the 
disease. The examiner must state the 
medical basis or bases for all opinions 
expressed. 

2.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




